DETAILED ACTION
1. 	This communication is responsive to the amendment, filed December 03, 2020.
2. 	Claims 1-20 are pending in this application.  Claims 1, 19, 20 are independent claim.  This action is made Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examined under the first inventor to file provisions of the AIA 
4.	The present application was filed on March 29, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
6.	Applicant’s arguments, with respect to the application filed on December 03, 2020 with respect to claims 1-20 have been fully considered and are found persuasive. 

The applicant argues:
1. The newly amended claim language of “the preview library including a set of instructions corresponding to the data object type … defining a different renderable preview of the data object type”
The examiner responds:
1. The examiner agrees.

Mahmood [Col 6 25-37] “the preview display content determination is based at least in part on the user's authorizations/privileges/roles (e.g. a user can have roles such as Manager, HR Partner, Recruiter, System Administrator; A role can have authorization to view, add, edit or delete data in the system), the object's or instance of the object's state (e.g. an instance of the class position can be open, filled, closed, frozen, etc.), the object class (e.g., classes in the system include Position, Organization, Business Site, Worker, Employee, Applicant, Event, etc.), or any other appropriate manner of determining the preview display content”, thus, the preview content is based on a class type of an object).

Thus, Mahmood teaches the preview is partly based an object class type such as Position, Organization, Business Site, Worker, Employee, Applicant, Event and partly based on an object state type such as whether a position is open, filled, closed, frozen.

Thus, the preview will be different based on the object class type and object state type previewed. 

However, the previously cited arts do not teach the newly amended claim limitations of “the preview library including a set of instructions corresponding to the data object type … defining a different renderable preview of the data object type”.



Hogue is analogous art of user interface object information preview [abstract].

Hogue [abstract] teaches “the summary view can be generated for each record based on a pre-configured template”.

A template is instructions for a layout.

Hogue [0004] “templates can be predefined based on one or more of an object type for the objects in the provided object list”.

Hogue [0083] “When the code of the preview presentation module 445 determines selection of one of the list items, it can read the template for that item, retrieve the values for the attributes named in each entry of that template, substitute the values into the template, and render the resulting summary view. In many cases, objects in the application data 430 may have relationships e.g., an incident object of a CRM application defining data related to a customer service incident, e.g., incident number, date, subject, status, etc., may be related to a contact object defining data for the customer, e.g., name, phone number, email address, etc”.

Thus, Hogue teaches storing templates and relational data in application database 430.


The applicant argues:
2. The newly amended claim language of “identifying, based at least in part on a user-interface (UI) configuration of the authenticated client system and the request, a set of instructions of the plurality of the sets of instructions” overcomes the previously cited arts.

The examiner responds:
2. The examiner agrees.

As discussed above, Hogue teaches identifying template display instructions associated with an object preview.

The applicant argues:
3. The previously cited arts do not teach generating a unique identifier for the preview.

The examiner responds:
3. The examiner respectfully disagrees.

As discussed above, Mahmood [Col 6 25-37] teaches generating a unique database request (identifier) based on various parameters such as authentication, user role, object class type, object state type.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood et. al. (“Mahmood”, US 7, 958, 459) in view of Hogue et. al. (“Hogue”, US 2016/0092245) in further view of Liu et. al. (“Liu”, US 2010/0287170)

Claim 19:
Mahmood teaches apparatus for data processing, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Fig 1 item 106 processor, item 108 memory, [Col 2 66-67] “server 104 includes processor 106, and memory 108”)

Mahmood teaches receive, at a database system, a first set of instructions defining a renderable preview of a data object type of a plurality of data objects stored at the database system, ([Col 6 25-37] “the preview display content determination is based at least in part on the user's authorizations/privileges/roles (e.g. a user can have roles such as Manager, HR Partner, Recruiter, System Administrator; A role can have authorization to view, add, edit or delete data in the system), the object's or instance of the object's state (e.g. an instance of the class position can be open, filled, closed, frozen, etc.), the object class (e.g., classes in the system include Position, Organization, Business Site, Worker, Employee, Applicant, Event, etc.), or any other appropriate manner of determining the preview display content”, thus, the preview content is based on a class type of an object, Mahmood [abstract] “The overlay object is displayed to preview the content included in the enterprise database”) the first set of instructions being generated based on a selection, by a user, of displayable aspects of the data object type; (as discussed above in ([Col 4 58 – Col 5 1-3]) teaches a user selecting or hovering over a preview activation symbol, [Col 4 51-52] “User interface graphic display 300 also includes a plurality of preview activation symbols (e.g., ``), such as symbol 308”, thus, a user can select a “sales” type to generate object preview corresponding to “sales”, also as discussed above in [Col 6 25-37 object class (type) of Position, Organization, Business Site, Worker, Employee, Applicant, Event, [Col 5 20-25] “The preview enables a user to view a compact version of the information present in the object in order to help the user to decide if the user would like to perform an action with respect to the previewed object as appears in the action list or to view the entire object”, thus, users can view a compact information preview about an object before performing an action in the action list)

Mahmood teaches receive, at the database system and from an authenticated client system, (Mahmood [Col 2 23-27] “content and/or the action list can be made dependent on the user, the user's role/authorizations/privileges, the object, the instance of the object, the class of the object, the state of the object, or any other appropriate parameter or system value”, Mahmood [Col 5 7-9] “a role comprises a manager, a supervisor, a vice president, an executive, a board member, a super user, a visitor, a guest, a staff person, a temporary worker, etc”, thus, a user has an authenticated role and privileges)
 
Mahmood teaches a request indicating at least the identifier of the preview library and at least one data object of the data object type of the plurality of data objects stored at the database system (as discussed above, Mahmood [Col 6 25-37] teaches generating a unique database request (identifier) based on various parameters such as authentication, object class type, object state type) including fields comprising data of the at least one data object; ( Mahmood [Col 5 14-19] “The preview content of display over 310 can include a subset of object content, a picture, a graph, a summary graph, a statistic, an aggregated statistic, text information, an abstract, links, contact information (e.g., an email address, an instant messaging identifier, a phone number, etc.), or any other appropriate content for a preview of an object”)

Mahmood teaches transmitting, to the authenticated client system, (Mahmood Fig 1 shows client computers items 100, 101 connecting over network item 102 to server item 104, Mahmood [Col 3 6-8] “Network 102 enables a plurality of users, represented in FIG. 1 by user 100 and user 101, to access server 104”,[Mahmood Col 3 27-30] “browser 202 interacts with user interface (UI) server 204. UI server 204 renders a user pleasing interface for a human user to the system”) the identified set of instructions defining the renderable preview of the at least one data object including the fields comprising the data of the at least one data object.( as discussed above, Mahmood [Col 5 14-19] “The preview content of display over 310 can include a subset of object content, a picture, a graph, a summary graph, a statistic, an aggregated statistic, text information, an abstract, links, contact information (e.g., an email address, an instant messaging identifier, a phone number, etc.), or any other appropriate content for a preview of an object”)

Mahmood does not explicitly teach store the first set of instructions in a preview library of the database system, the preview library including a plurality of sets of instructions corresponding to the data object type and each set of instructions of the plurality of sets of instructions defining a different renderable preview of the data object type.  However, Hogue is analogous art of user interface object information preview [abstract]. Hogue [abstract] teaches “the summary view can be generated for each record based on a pre-configured template”. Hogue [0004] “templates can be predefined based on one or more of an object type for the objects in the provided object list”. application data 430 may have relationships e.g., an incident object of a CRM application defining data related to a customer service incident, e.g., incident number, date, subject, status, etc., may be related to a contact object defining data for the customer, e.g., name, phone number, email address, etc”. Thus, Hogue teaches storing templates and relational data in application database 430. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the user interface object preview of Mahmood with the user interface object preview of Hogue, so can be presented with a “favorites” list [Hogue Fig 5 item 610] so that users can access user specific significant objects to improve user efficiency by making selection and location of these objects faster [Hogue 0002]. 

The modified Mahmood + Hogue teaches identify, based at least in part on a user interface (UI) configuration of the authenticated client system and the request, a set of instructions of the plurality of sets of instructions corresponding to the data object type of the requested at least one data object the identified set of instructions (as discussed above, Hogue [0004] “templates can be predefined based on one or more of an object type for the objects in the provided object list”)



(As discussed above, Mahmood [Col 6 25-37] teaches generating a unique database request (identifier) based on various parameters such as authentication, object class type, object state type, also,  as discussed above in Hogue [0083] a single template selection for a selected object, which is a unique identified and selected)

The modified Mahmood + Hogue does not explicitly teach that the authenticated client system using an endpoint exposed by the database system to transmit the request. However, Liu is analogous art of making URL requests in a web browser [0024]. Liu [0035] “In the FIG. 2B example, a query is received from a user for "weather". One of the available services of the URL endpoint could be a weather service entity. Therefore, as an example, the instant answer service may provide the weather forecast for the location of the user”. Liu [0037] “One of the available services of the URL could be an endpoint database service containing information on all movies currently playing”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the user URL preview request of the modified Mahmood + Hogue with the endpoint URL request of Liu so that all services for the URL can be executed in parallel without the need for multiple front ends for each service that processes the user request [Liu 0024].

Claim 1 is similar in scope to claim 19 and is rejected under similar rationale


Claim 2:
The modified Mahmood  + Hogue + Liu teaches identifying the set of instructions defining the renderable preview based on an authentication level associated with the authenticated client system. (as discussed above, Mahmood [Col 6 25-37] “the preview display content determination is based at least in part on the user's authorizations/privileges/roles (e.g. a user can have roles such as Manager, HR Partner, Recruiter, System Administrator; A role can have authorization to view, add, edit or delete data in the system), the object's or instance of the object's state (e.g. an instance of the class position can be open, filled, closed, frozen, etc.), the object class (e.g., classes in the system include Position, Organization, Business Site, Worker, Employee, Applicant, Event, etc.), or any other appropriate manner of determining the preview display content”, thus, Mahmood teaches the preview content is based in part on many things such as a user’s authentication  role)

Claim 3:
The modified Mahmood + Hogue + Liu teaches that the authentication level corresponds to a guest authentication, the identified set of instructions defining a subset of the data of the at least one data object to be rendered at the authenticated client system via the renderable preview (Mahmood [Col 5 7-9] “a role comprises a manager, a supervisor, a vice president, an executive, a board member, a super user, a visitor, a guest, a staff person, a temporary worker, etc”)


Claim 4:
(the applicant’s specification [0035] appears to define “full authentication” as non-guest authentication, Mahmood [Col 5 7-9] “a role comprises a manager, a supervisor, a vice president, an executive, a board member, a super user, a visitor, a guest, a staff person, a temporary worker, etc”)


Claim 5:
The modified Mahmood + Hogue + Liu teaches that overriding a default set of instructions based on the request, the default set of instructions corresponding to the authenticated client system, wherein overriding the default set of instructions include modifying the identified set of instructions.( Mahmood [Col 2 56-59] “In some embodiments, the preview and/or action list determination is determined using a method defined on a class. The method can be defined at the time of creation of the class or later”, Mahmood [Col 3 9-16] “In some embodiments, the application dynamically derives permissions using one or more rules by deriving the permissions in real-time from enterprise data associated with user 100 or user 101, with a role, with an instance of an object being accessed, with a class of object being accessed, with a state associated with an object being accessed, with a process associated with an object being accessed, or any other appropriate user, process, object related permissions”)


Claim 6:
(Hogue [0004] “templates can be predefined based on one or more of an object type for the objects in the provided object list”)


Claim 7:
The modified Mahmood + Hogue + Liu teaches that the preview library includes sets of instructions corresponding to the renderable preview for a set of authenticated client system types. (the applicant’s specification appears to define “system type”in [0045] as either hardware or software types of systems, Mahmood Fig 2 shows remote user browser 202, [Mahmood Col 3 41-44] “user interacting with browser 202 is developing and/or executing a human resources system that is hosted by object management server 200”, Mahmood [Col 6 8-9]  teaches a browser system, “the action list is provided for the overlay object. The overlay object is displayed using a web browser for the user”, (Mahmood [Col 5 20-36] “a click on an email address would launch an email program and open a compose window with the email address filled in; a click on an instant messaging identifier would launch a messaging program to open a window for messaging; a click on a web link would launch a web browser and open a window for the web site associated with the web link, or a click on a phone number would launch a telephonic application to open a telephone connection (e.g., a Skype.TM. call or other VoIP call) with the phone number selected”, thus, email client, and instant message (chat) client)


Claim 8:
 (Mahmood [Col 4 58 – Col 5 1-3] “The action list is a list of actions associated with the object associated with the preview window (e.g., display overlay 310 is associated with symbol 308 which is associated with the object associated with `Sales`),  [Col 6 25-37] “the preview display content determination is based at least in part on the user's authorizations/privileges/roles (e.g. a user can have roles such as Manager, HR Partner, Recruiter, System Administrator; A role can have authorization to view, add, edit or delete data in the system), the object's or instance of the object's state (e.g. an instance of the class position can be open, filled, closed, frozen, etc.), the object class (e.g., classes in the system include Position, Organization, Business Site, Worker, Employee, Applicant, Event, etc.), or any other appropriate manner of determining the preview display content”, thus, the preview content is based on a class type of an object such as Business site, Employee) and the data of the requested at least one data object includes user information (Mahmood [Col 5 14-19] “The preview content of display over 310 can include a subset of object content, a picture, a graph, a summary graph, a statistic, an aggregated statistic, text information, an abstract, links, contact information (e.g., an email address, an instant messaging identifier, a phone number, etc.), or any other appropriate content for a preview of an object”)


Claim 9:
The modified Mahmood + Hogue + Liu teaches that the renderable preview corresponds to a web-page viewable using a web-browser, the web-page displaying data corresponding to the requested at least one data object. ([Mahmood Col 3 41-44] “user interacting with browser 202 is developing and/or executing a human resources system that is hosted by object management server 200”, Mahmood [Col 6 8-9]  teaches a browser system, “the action list is provided for the overlay object. The overlay object is displayed using a web browser for the user”)


Claim 10:
The modified Mahmood + Hogue + Liu teaches that the authenticated client system corresponds to a chat client, a virtual meeting client, a smart speaker, an email client, a website, a search system, or a combination thereof. (Mahmood [Col 5 20-36] “a click on an email address would launch an email program and open a compose window with the email address filled in; a click on an instant messaging identifier would launch a messaging program to open a window for messaging; a click on a web link would launch a web browser and open a window for the web site associated with the web link, or a click on a phone number would launch a telephonic application to open a telephone connection (e.g., a Skype.TM. call or other VoIP call) with the phone number selected”, thus, email client, and instant message (chat) client)

Claim 11:
The modified Mahmood + Hogue + Liu teaches that the identified set of instructions corresponds to the first set of instructions. (Hogue [0004] “templates can be predefined based on one or more of an object type for the objects in the provided object list”, so if it’s based on the first then the identified instructions correspond to the first object)

Claim 12:
 (Mahmood [Col 5 40-46] “An overlay object (e.g., a preview) is indicated using a click or hovering over a preview symbol associated with an object. In various embodiments, the click or hovering is over a word or image associated with the object. In various embodiments, the indication is indicated using a voice command or other human-computer interaction device or manner”)

Claim 13:
The modified Mahmood + Hogue + Liu teaches that the input comprises audio input (Mahmood [Col 5 40-46] “An overlay object (e.g., a preview) is indicated using a click or hovering over a preview symbol associated with an object. In various embodiments, the click or hovering is over a word or image associated with the object. In various embodiments, the indication is indicated using a voice command or other human-computer interaction device or manner”) textual input, or both. (Liu [0035] “A query is received from a user in step 201. A query could be either a partial or a complete query entry”)

Claim 14:
The modified Mahmood + Hogue + Liu teaches the request indicating at least the identifier of the preview library and the at least one data object is generated based on contextual information associated with the user of the authenticated client system. (Mahmood [Col 5 40-46] “An overlay object (e.g., a preview) is indicated using a click or hovering over a preview symbol associated with an object. In various embodiments, the click or hovering is over a word or image associated with the object. In various embodiments, the indication is indicated using a voice command or other human-computer interaction device or manner”, thus, the context area of selection, thus, they are based on the context of which object is selected)

Claim 15:
The modified Mahmood + Hogue + Liu teaches that the contextual information comprises calendar information, behavioral information, geolocation information, or a combination thereof. (as discussed above in Mahmood [Col 5 40-46] a user selects a context area, so based on a user’s selection behavior)

Claim 16:
The modified Mahmood + Hogue + Liu teaches that the authenticated client system comprises a server supporting a computing device accessible by the user. (Mahmood Fig 1 shows remote clients user 100 and user 200 making an network request to server 104, Mahmood [Col 3 27-32] “browser 202 is executing on a user computer such as user 100 of FIG. 1 that interacts with a user interface server such as server 104 of FIG. 1”)

Claim 17:
The modified Mahmood + Hogue + Liu teaches that the identified set of instructions include instructions defining actionable content when rendered at the authenticated client system. (Mahmood [Col 5 20-36] “Preview content is designed to offer a summary view of the object. The preview enables a user to view a compact version of the information present in the object in order to help the user to decide if the user would like to perform an action with respect to the previewed object as appears in the action list or to view the entire object. In various embodiments, the user can also indicate an item in the preview that launches an appropriate process or application. For example, a click on an email address would launch an email program and open a compose window with the email address filled in; a click on an instant messaging identifier would launch a messaging program to open a window for messaging; a click on a web link would launch a web browser and open a window for the web site associated with the web link, or a click on a phone number would launch a telephonic application to open a telephone connection (e.g., a Skype.TM. call or other VoIP call) with the phone number selected”)


Claim 18:
The modified Mahmood  + Hogue + Liu teaches that receiving, from the authenticated client system, an indication of activation of the actionable content by the user; and executing an operation associated with the actionable content responsive to receiving the indication of activation. (Mahmood [Col 5 20-36] “Preview content is designed to offer a summary view of the object. The preview enables a user to view a compact version of the information present in the object in order to help the user to decide if the user would like to perform an action with respect to the previewed object as appears in the action list or to view the entire object. In various embodiments, the user can also indicate an item in the preview that launches an appropriate process or application. For example, a click on an email address would launch an email program and open a compose window with the email address filled in; a click on an instant messaging identifier would launch a messaging program to open a window for messaging; a click on a web link would launch a web browser and open a window for the web site associated with the web link, or a click on a phone number would launch a telephonic application to open a telephone connection (e.g., a Skype.TM. call or other VoIP call) with the phone number selected”)


Claim 20 is similar in scope to claim 19 and is rejected under similar rationale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145